Case 7:19-cr-00497-NSR Document 94 Filed 06/16/20 Page 1 of1
Case 7:19-cr-00497-NSR Document 92 Filed 06/02/20 Pageiof1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

Application granted. Speedy trial time

MEM0. ENDORSED

 

June 2, 2020 is excluded nunc pro tunc from June 12,
2020 until September 30, 2020 for
BY ECF defendants Helbrans (01), Mayer Rosner
The Honorable Nelson S. Roman we); ron Rosner (02), Jacob Roast
. + a (04), Matityau Moshe Malka (05) and
United States District Judge Mordechay Malka (09). Clerk of th
Southern District of New York ordechay Malka ( De SER OLN ©
300 Quarropas Street Court requested to terminate the motion
White Plains, New York 10601 Goa.)
Dated: June 16,2020
Re: United States v. Helbrans, et al., 19 Cr. 497 (NSR) SOORDERED.
wg ee eee
Dear Judge Roman: “Nelson S. Roman, U.S.D.J.

The Court previously excluded time pursuant to the Speedy Trial Act until June 12, 2020.
On May 18, 2020, the parties were notified that in light of the ongoing circumstances related to
the corona virus pandemic, and pursuant to defense counsel Bruce Koffsky’s letter motion
request, dated May 13, 2020 (Docket No. 86), the Court had extended the briefing schedule, with
defense replies now due on September 30, 2020. The Government therefore writes to
respectfully request that the Court exclude time between June 12, 2020 and September 30, 2020,
or the date and time of the next pretrial conference in this matter as set by the Court. The
Government submits that the ends of justice served by granting the requested continuance
outweigh the best interests of the public and the defendants in a speedy trial by allowing the
defendants to continue reviewing discovery and preparing any appropriate pretrial motions. The
Government requested the consent of defense counsel for this request on May 20, 2020 but has
has only heard back from Evan Lipton, counsel for Aron Rosner, who consents to the request.

 

Respectfully submitted,
GEOFFREY S. BERMAN
— United States Attorney
USEC SONY
ines ia _ rie en ee By: /s/
| ELECTRONICALL? bt Sam Adelsberg / Jamie Bagliebter / Jim Ligtenberg
noc#: = Assistant United States Attorneys
DATE FILED: Gl Lu [220 (212) 637-2494 / 2236 / (914) 993-1953

 

or

Ce: Defense Counsel (by ECF)
